IN THE
TENTH COURT OF APPEALS










 

No. 10-05-00294-CV
 
In re
Motor Coach Industries, Inc., Motor Coach Industries International, Inc., mcii
holdings (usa), inc., mci sales and service, inc. f/k/a hausman bus sales, inc.,
and Motor COAch industries Mexico, S.A. de C.V., f/k/a/Dina Autobuses, S.A. De
C.V.
 
 
 

Original Proceeding
 

MEMORANDUM  Opinion





 
          Petitioners’ Writ of Mandamus is
denied.
          The Emergency Motion to Stay Trial is
dismissed as moot.
 
                                                                   PER
CURIAM
Before
Chief Justice Gray,
          Justice
Vance, and
          Justice
Reyna
Petition
denied
Opinion
delivered and filed July 25, 2005
[OT06]